DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 02/25/2022, with respect to the rejection(s) of claim(s) 11, 13-17 and 19-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Examiner acknowledges claims 1-10, 12 and 18 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-17, 20-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 7,765,927) and further in view of Gonzalez (US 2018/0216661).
With regard to claim 11, Liu discloses a pallet assembly (10) [Fig. 1] for direct-to-garment printing, comprising:
one or more supports (25) configured to accept a garment, said garment comprising a print area; and

Liu does not disclose wherein a first top surfaces a first pad of the plurality of pads is configured to have an adjustable vertical position relative to a second top surface of a second pad of the plurality of pads; and wherein the adjustable vertical position of the first pad is adjustable with aid of a first actuator.
However, Moriyama teaches top surfaces of at least two pads (Fig. 10) are configured to have an adjustable vertical position relative to one another [Fig. 10] 
In addition, Saldana teaches pads (122) [platen; Para. 0026] are adjustable with the aid of one or more actuators. [adjustable height connector (134); Para. 0026Fig. 4B].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the at least two pads of Liu to have an adjustable vertical position relative to each other with aid of one or more actuators as taught by Moriyama and Saldana, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA).
With regard to claim 14, Liu discloses a pallet assembly (10) [Fig. 1] for direct-to-garment printing, comprising:
one or more supports (25) configured to accept a garment, said garment comprising a print area; and
a plurality of pads (12), wherein the pads are configured to lie under at least a portion of the print area of the garment [Fig. 4, 5B, 6B, 7B].
Liu does not disclose wherein top surfaces of at least two of the pads are configured to have an adjustable vertical position relative to one another and wherein the at least two pads are configured to have top surfaces that remain parallel to one another while the pads are adjusted in a vertical direction.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the at least two pads of Liu to have an adjustable vertical position relative to each other as taught by Moriyama, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA).
With regard to claim 15, Liu’s modified pallet assembly discloses all the limitations of claim 11, and Liu also discloses wherein the first and second pads share a common support (25) [Fig. 1].
With regard to claim 16, Liu discloses a pallet assembly for direct-to-garment printing, comprising:
one or more supports (25) configured to accept a garment, said garment comprising a print area; and
a plurality of pads (12), wherein the pads are configured to lie under at least a portion of the print area of the garment [Fig. 4, 5B, 6B, 7B].
Liu does not disclose wherein top surfaces of at least two of the pads are configured to have an adjustable vertical position relative to one another and wherein the at least two pads have separate supports that are configured to have an adjustable vertical position relative to one another.
However, Moriyama teaches top surfaces of at least two pads (Fig. 10) are configured to have an adjustable vertical position relative to one another [Fig. 10] 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the at least two pads of Liu to have an adjustable vertical position relative to each other with aid of one or more actuators as taught by Moriyama, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA).
With regard to claim 17, Liu discloses a method of transferring a layer of ink to a fabric with a

(a) adjusting a first pad relative to a second pad such that a difference in height between said first pad and said second pad accommodates a variation in thickness in a first portion of said fabric as compared to a second portion of said fabric [Fig. 6B];
(b) placing said first and second portions of said fabric over said first and second pads such that a top surface of said first and second portions of said fabric are within a single plane [Fig. 6D];
(c) fixing a position of said fabric relative to said first pad and said second pad [Fig. 6D]; and
(d) transferring said layer of ink to said first and second portions of said fabric without rearranging said first and second portions of said fabric [Col. 1; lines 45-48; Fig. 6D].
Liu does not disclose wherein the first pad is movable vertically relative to the second pad.
However, However, Moriyama teaches top surfaces of at least two pads (Fig. 10) are configured to have an adjustable vertical position relative to one another [Fig. 10] 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure a first pad of Liu movable vertically relative to a second pad as taught by Moriyama, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA).
With regard to claim 20, Liu’s modified method of transferring a layer of ink to a fabric with a variable thickness discloses all the limitations of claim 17 and Liu also discloses wherein the first pad and the second pad have different shapes or dimensions [Fig. 5B].
With regard to claim 21, Liu’s modified method of transferring a layer of ink to a fabric with a variable thickness discloses all the limitations of claim 17, and Gonzalez also discloses wherein the first
pad and the second pad are constructed from different materials having at least one different material property [Abstract].
claim 25, Liu’s modified pallet assembly discloses all the limitations of claim 11 and Moriyama also discloses wherein the second pad is stationary [Fig. 10].
With regard to claim 26, Liu’s modified pallet assembly discloses all the limitations of claim 11 but does not disclose a second actuator for adjusting a vertical position of the second pad independent of the first pad.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the pallet assembly of Liu with a second actuator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8,

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 7,765,927) and further in view of Iwatsuki (US 2003/0197772).
With regard to claim 22, Liu discloses a method of transferring a layer of ink to a fabric with a
variable thickness, comprising the steps of:
(a) adjusting a first pad vertically relative to a second pad such that a difference in height between said first pad and said second pad accommodates a variation in thickness in a first portion of said fabric as compared to a second portion of said fabric [Fig. 6B];
(b) placing said first and second portions of said fabric over said first and second pads such that a top surface of said first and second portions of said fabric are within a single plane [Fig. 6D];
(c) fixing a position of said fabric relative to said first pad and said second pad [Fig. 6D]; and
(d) transferring said layer of ink to said first and second portions of said fabric without rearranging said first and second portions of said fabric [Col. 1; lines 45-48; Fig. 6D].
Liu does not disclose fixing the fabric into position with aid of a frame.
However, Ilwatsuki teaches fabric is fixed into position with aid of a frame (14) [Para. 0063].

With regard to claim 23, Liu’s modified pallet assembly discloses all the limitations of claim 22 and lIwatsuki also discloses wherein the frame is a clamshell configured to rotate about a hinge.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 7,765,927) and further in view of Gonzalez (US 2018/0216661) as applied to claim 17 above, and further in view of Schiestl (EP 3121016 A1).
With regard to claim 24, Liu’s modified method of transferring a layer of ink to a fabric with a variable thickness discloses all the limitation of claim 17, but does not disclose further comprising applying a layer of pretreatment fluid to the first and second portions of said fabric prior to transferring the layer of ink.
However, Schiestl teaches applying a pretreatment fluid (40) to a fabric (26) prior to transferring a layer of ink. [Abstract; Fig. 1]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Schiestl to the method of Liu in order to prevent colorant droplets applied onto the fabric by a printing means from bleeding in the fibers of the fabric due to capillary forces or other physical and/or chemical processes which can lead to a blurring of the printed image.

Allowable Subject Matter
Claim 13 is allowed.



Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to because the prior art does not teach or make obvious wherein the first pad and the second pad are positioned so that at least a portion of the second pad overlies at least a portion of the first pad [Fig. 18].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853